Citation Nr: 0715500	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include consideration as 
secondary to treatment for service connection cancer of the 
left vocal cord.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1951 to August 
1971, including service in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).   

The issues of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have lung cancer.

2.  Basal cell carcinoma was not present until many years 
after service and did not result from any incident during 
service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Lung cancer, claimed as due to exposure to Agent Orange, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  Basal cell carcinoma, claimed as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in September 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, the letter adequately 
told the veteran to submit any additional evidence that he 
had in his possession.  The letter was provided prior to the 
adjudication of his claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an examination.  His VA treatment 
records have been obtained.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Lung Cancer.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not contain any 
references lung cancer.  In addition, the veteran's current 
treatment records do not reflect a diagnosis of lung cancer.  
The report of an independent medical evaluation conducted in 
February 2000 reflects that the only diagnosis was vocal cord 
carcinoma (a disorder for which the veteran has already been 
granted service connection).  An examination conducted on 
behalf of the VA in October 2003 is likewise negative for a 
diagnosis of lung cancer.  

The Board finds that there is no clinical evidence of a 
diagnosis of lung cancer.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, the 
herbicide presumption pertaining to lung cancer is not 
applicable in this case.  Moreover, the claim must be denied 
on a direct basis.  Accordingly, the Board finds that lung 
cancer was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.





II.  Entitlement To Service Connection For Basal Cell 
Carcinoma.

With respect to the claim that the veteran's basal cell 
carcinoma is due to exposure to Agent Orange in service, the 
Board notes that the list of presumptive disorders includes, 
among others, chloracne or other acneform diseases consistent 
with chloracne, porphyria cutanea tarda.  See 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the disorder claimed by the veteran, 
basal cell cancer, is not among those disorders which may be 
presumed to have resulted from such exposure.  There is no 
indication that he has ever been diagnosed with chloracne or 
porphyria cutanea tarda.  Thus, the presumptions do not 
apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  The veteran's service medical 
records are negative for references to any chronic skin 
problems.  The report of a medical history given by the 
veteran in April 1971 for the purpose of separation from 
service does not contain any mention of basal cell cancer.  
The report of a medical examination conducted that that time 
shows that the only skin disorder noted was seborrheic 
dermatitis.  

There are no post service records pertaining to the presence 
of a skin disorder until many years after service.  A VA 
treatment record dated in August 2003 reflects that the 
veteran reported having a history of skin lesion on his face 
for one and a half years.  The Board notes that this places 
the date of onset as being long after service.  There is no 
medical opinion in that record or any other record which 
relates a current skin problem to service.  

The veteran's own opinion that his current complaints are 
related to service is not enough to support his claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's basal cell cancer was not present until many years 
after separation from service, is not among the disorders 
which may be presumed to have been due to exposure to 
herbicides, and he has not presented any competent evidence 
linking it to his period of service.  Accordingly, the Board 
concludes that a basal cell cancer was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.


ORDER

1.  Service connection for lung cancer is denied.

2.  Service connection for basal cell carcinoma is denied.


REMAND

The Board finds that additional development is required with 
respect to the claim for service connection for COPD.  VA 
must afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  The veteran's contention 
is that he developed COPD secondary to radiation treatment 
which was given to him for treatment of his service 
connection vocal cord cancer.  

With respect to the secondary service connection aspect of 
the veteran's claim, the Board notes that previously, the 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The veteran was previously afforded an examination in 
February 2000, at which time it was noted that the veteran 
had smoked two to three packs of cigarettes per day for 40 
years.  It was also noted that in 1988, he developed vocal 
cord cancer and underwent radiation therapy.  

The veteran was subsequently afforded another examination in 
October 2003, during which the history of radiation therapy, 
but not the history of smoking, was noted.  The examiner 
stated that as a result of the radiation therapy for the 
cancer of the veteran's left vocal cord, he had early COPD 
secondary to radiation treatment.  

In light of the lack of reference to the history of smoking, 
it appears that this opinion was not based on an 
understanding of the full history.  Moreover, the examiner 
did not offer an explanation of the basis for his conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
respiratory disorders examination to 
obtain an opinion regarding the etiology 
of the veteran's COPD.  The claims folder 
must be made available to the examiner 
for review.  The examiner should offer an 
opinion as to whether the veteran has 
COPD, and if so, whether such a disorder 
was caused or aggravated by the veteran's 
service-connected vocal cord cancer or 
the treatment provided in connection with 
that disorder.  The opinion should be 
expressed in terms of whether it is at 
least as likely as not that the service-
connected disorder (or treatment) caused 
or aggravated COPD.  The examiner should 
indicate, if feasible, the extent of any 
such aggravation. See Allen v. Brown, 7 
Vet. App. 439 (1995).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim. The claim for secondary service 
connection for COPD should be adjudicated 
in accordance with 38 C.F.R. § 3.310(a) 
and Allen v. Brown, 7 Vet. App. 439 
(1995) (service connection may be granted 
for a disorder which is caused by a 
service-connected disorder, or for the 
degree of additional disability resulting 
from aggravation of a nonservice-
connected disorder by a service-connected 
disorder).  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


